 1   Jessica Woelfel (NSBN 11885)
     Lisa Wiltshire Alstead (NSBN 10470)
 2   Sarah Ferguson (NSBN 14515)
     McDONALD CARANO LLP
 3   100 W. Liberty St., 10th Floor
     Reno, NV 89501
 4   Telephone: (775) 788-2000
     Facsimile: (775) 788-2020
 5   jwoelfel@mcdonaldcarano.com
     lalstead@mcdonaldcarano.com
 6   sferguson@mcdonaldcarano.com
 7   Attorneys for Plaintiff
 8
                                    UNITED STATES DISTRICT COURT
 9
                                             DISTRICT OF NEVADA
10
11
      1600 EAST NEWLANDS DRIVE, LLC, a                  Case No.: 3:17-CV-00566-HDM-WGC
12    Nevada limited liability company,

13                             Plaintiff,
                                                          ORDER GRANTING STIPULATION
14    vs.                                                 FOR EXTENSION OF TIME FOR
15                                                        RESPONSE AND REPLY
      AMAZON.COM.NVDC,LLC, a Delaware
      limited liability company f/k/a                     DEADLINES RE: DEFENDANTS’
16    AMAZON.COM.NVDC, INC.;                              MOTION TO STRIKE PORTIONS
      AMAZON.COM, INC., a Delaware                        OF ALAN ARNDT DECLARATION
17    Corporation; and DOES I-X; and ROE                  AND EXHIBITS UNDER RULE 56(c)
      CORPORATIONS XI-XX, inclusive,                      (4)
18
                               Defendants.                (SECOND REQUEST)
19
20
      AND RELATED COUNTERCLAIMS
21
22
            Pursuant to LR IA 6-1, Plaintiff 1600 EAST NEWLANDS DRIVE, LLC (“Plaintiff”) and
23
24   Defendants AMAZON.COM.NVDC, LLC and AMAZON.COM, INC. (“Defendants”), hereby

25   stipulate for a second extension of time for the Response and Reply deadlines regarding

26   Defendants’ Motion to Strike Portions of Alan Arndt Declaration and Exhibits Under Rule

27   56(c)(4) [Docket No. 54] (the “Motion to Strike”). The Motion to Strike was filed on December

28   4, 2018. [See Docket No. 54]. Plaintiff’s Response was originally due on December 18, 2018,
 1
     and pursuant to the parties' first stipulation [Docket No. 57], was continued to December 26, 2018
 2
     upon an order approving the stipulation [Docket No. 59]. Likewise, the Defendants' Reply
 3
     deadline was continued to January 9, 2019 pursuant to the first stipulation and order. This is the
 4
     second stipulation for an extension of time for the briefing on the Motion to Strike. The reason
 5
     for the stipulation for an extension of time is that Plaintiff's counsel has requested additional time
 6
     due to the intervening Christmas holiday, due to the extensive and substantial issues presented in
 7
     the Motion to Strike (and related summary judgment motion filings), and due a change in lead
 8
     counsel for Plaintiff in December. Defendants' counsel has generously agreed to the extension
 9
     requested and was likewise given a corresponding extension to file the Reply. As a result, the
10
11   parties agree that Plaintiff's Response is now due December 31, 2018, and Defendants' Reply is

12   due January 14, 2019.

13          IT IS SO AGREED AND STIPULATED:

14    Dated: December 26, 2018                         PERKINS COIE LLP

15                                                     By: /s/ Brian C. Lake
16                                                         Brian C. Lake
                                                           Katherine May
17                                                         Perkins Coie LLP
                                                           2901 North Central Avenue, Suite 2000
18                                                         Phoenix, AZ 85012-2788
19
                                                            David R. Koch
20                                                          KOCH & SCOW LLC
                                                            11550 S. Eastern Avenue, Suite 210
21                                                          Henderson, NV 89052
22                                                          Attorneys for Defendants

23    Dated: December 26, 2018                         McDONALD CARANO LLP
24
25                                                     By: /s/ Lisa Wiltshire Alstead
                                                           Jessica Woelfel
26                                                         Lisa Wiltshire Alstead
                                                           Sarah Ferguson
27                                                         100 West Liberty Street, 10th Floor
                                                           Reno, Nevada 89501
28                                                         Attorneys for Plaintiff




                                                  Page 2 of 3
 1
 2
      ORDER
 3
       IT IS SO ORDERED:
 4
 5     __________________________________
 6     UNITED STATES DISTRICT JUDGE
               December 26, 2018
       DATED: __________________________
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




     Page 3 of 3
